NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued September 13, 2022
                                 Decided October 11, 2022

                                           Before

                     JOEL M. FLAUM, Circuit Judge

                     MICHAEL B. BRENNAN, Circuit Judge

                     MICHAEL Y. SCUDDER, Circuit Judge

No. 22-1106

PATRICIA A. HAHN,                                 Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District of
                                                  Indiana, Fort Wayne Division.

       v.                                         No. 1:20-cv-00347-WCL

KILOLO KIJAKAZI, Acting                           William C. Lee,
Commissioner of Social Security,                  Judge.
     Defendant-Appellee.

                                         ORDER

       Patricia Hahn suffered serious physical injuries when she was shot multiple
times in 2017. After the shooting, she experienced trauma-induced mental health
conditions and accompanying social limitations. Hahn applied for Social Security
disability insurance benefits, and an administrative law judge denied her claim. This
appeal concerns only whether the ALJ properly considered evidence of Hahn’s self-
reported daily activities and relationships in finding that her social difficulties did not
preclude her from working. We conclude that the ALJ properly considered this
evidence as one of many factors in discrediting the extent of her social limitations and
No. 22-1106                                                                       Page 2

did not improperly equate this evidence to work ability. Substantial evidence supports
the ALJ’s finding, so we affirm the district court’s decision.

                                    I. Background

       While Hahn was attending cosmetology school in 2017, a man shot her 12 to 14
times after she rejected his unwanted advances. Following this incident, she has
suffered from physical ailments as well as mental health disorders, including
depression, anxiety, and post-traumatic stress disorder. Hahn alleges these mental
health conditions have posed significant difficulties for her when interacting with
others. For example, when she worked part-time as a restaurant hostess, she
experienced anxiety from being with other people. She also reports having panic attacks
three or four times a week from being in groups of more than five people as well as
from hearing gunshots and ambulances. And her doctors confirm that, while she has
adequate cognitive ability, Hahn experiences depression, anxiety, and mood
imbalances.

       Despite these social difficulties, Hahn testified that she gets along with her
mother and has at least one friend. She is able to perform basic activities such as
cooking, walking her children to the bus stop, going to the grocery store, attending
appointments, and handling finances. Hahn was 30 years old as of the alleged onset of
her disability, had completed high school, and was licensed as a certified nursing
assistant. Since the onset date, she has worked part-time as a restaurant hostess and a
cashier, among other jobs.

       In October 2018, Hahn applied for Social Security disability insurance benefits,
alleging that she had been disabled since that date due to the shooting and its
aftermath. Following a hearing, an ALJ determined that Hahn was not disabled. Hahn
appealed this decision to the Social Security Appeals Council, which denied her request
for review. Hahn then filed suit against the Commissioner of the Social Security
Administration for review of that final decision. The district court affirmed the
Commissioner’s decision, and Hahn timely appealed to this court.

                                     II. Analysis

       The sole issue that Hahn’s counsel has chosen to raise on appeal is whether the
ALJ properly considered evidence of her daily activities and relationships to decide that
her social difficulties did not amount to a Residual Functional Capacity (RFC) limitation
No. 22-1106                                                                                         Page 3

that precluded her from working. 1 Hahn argues that the ALJ improperly
overemphasized this evidence in failing to find her social interaction limitations work-
preclusive. “We review de novo the district court’s affirmance of the ALJ’s decision and
review directly the decision of the ALJ.” Butler v. Kijakazi, 4 F.4th 498, 501 (7th Cir. 2021).
But this de novo review in turn requires that the ALJ’s decision be overturned “only if
the ALJ based the denial of benefits on incorrect legal standards or less than substantial
evidence.” Albert v. Kijakazi, 34 F.4th 611, 614 (7th Cir. 2022) (quoting Martin v. Saul, 950
F.3d 369, 373 (7th Cir. 2020)). The substantial evidence standard is “not high,” and only
requires that the ALJ identify “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (citations omitted).

        To determine whether a claimant qualifies for disability benefits, an ALJ applies
a five-step analysis considering whether: “(1) the claimant is presently employed; (2) the
claimant has a severe impairment or combination of impairments; (3) the claimant’s
impairment meets or equals any impairment listed in the regulations as being so severe
as to preclude substantial gainful activity; (4) the claimant’s residual functional capacity
leaves him unable to perform his past relevant work; and (5) the claimant is unable to
perform any other work existing in significant numbers in the national economy.”
Butler, 4 F.4th at 501. “The claimant bears the burden of proof at each step except 5,
when the burden shifts to the Commissioner.” Gedatus v. Saul, 994 F.3d 893, 898 (7th Cir.
2021).

        Hahn’s challenge focuses on the penultimate sentence in the ALJ’s RFC finding:
“She can have brief and superficial interactions with others (defined as occasional
interaction with supervisors apart from what is necessary for general instruction, task
completion, or training, and occasional interaction with co-workers and the general
public).” Thus, our analysis is cabined to step four, specifically the RFC’s social
interaction limitation. In making the RFC determination, ALJs may not “equat[e]
activities of daily living with an ability to work.” Loveless v. Colvin, 810 F.3d 502, 508 (7th
Cir. 2016). “But it is entirely permissible to examine all of the evidence, including a
claimant’s daily activities, to assess whether testimony about the effects of his



1 At argument, Hahn’s counsel raised a new issue: He argued that because the ALJ’s adverse decision
lacks an explicit statement that she made her various findings by a preponderance of the evidence,
substantial evidence does not support the decision. Oral Arg. at 01:20–02:35 (citing 20 C.F.R. § 404.953).
Counsel admitted that he had not raised or briefed this issue prior to argument, so it is waived. Id. at
02:38–45; see Jeske v. Saul, 955 F.3d 583, 597 (7th Cir. 2020).
No. 22-1106                                                                          Page 4

impairments was credible or exaggerated.” Prill v. Kijakazi, 23 F.4th 738, 748 (7th Cir.
2022) (quoting Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir. 2016)).

        We consider whether the ALJ improperly equated Hahn’s daily life activities and
relationships with an ability to work, or properly considered this evidence as one
among several factors in discrediting Hahn’s testimony about her social limitations. The
record shows that the latter is true. Hahn testified that she experienced anxiety from
being with other people and recounted having panic attacks three or four times a week
from being in groups of more than five people. But the ALJ noted that Hahn had
“worked at least on a part-time basis since the amended alleged onset date.” Such work
included working as a cashier and as a restaurant hostess, both of which involved
frequent interactions with others. The ALJ gave less weight to Hahn’s mother’s
testimony about Hahn’s social limitations because her mother was not a medical
professional. The ALJ also weighed the medical evidence regarding Hahn’s mental
health and credited certain experts while discrediting others. In particular, the ALJ
relied on Dr. Predina’s opinion that Hahn had adequate cognitive ability to perform
“jobs comparable to her past jobs.” But this finding was qualified by the same doctor’s
report that Hahn experienced mood imbalances—“labile affect with crying, anxious and
traumatized mood”—and “slightly impaired judgment, common sense, and
orientation.” The ALJ also considered progress notes from the Northeastern Center, a
psychological therapy facility, which reflected that Hahn had “average intellectual
functioning, and that her mental status examination findings were largely within
normal limits, except for anxious and depressed/dysphoric mood, flat affect, poor eye
contact, perseveration, paranoia, and minimal/limited insight.” And finally, the ALJ
noted Hahn’s relationship with her mother and a friend as well as her self-reported
ability to perform some daily activities such as cooking, walking her children to the bus
stop, going to the grocery store, attending appointments, and handling finances.

        The ALJ considered the objected-to evidence as only one of many factors in
discrediting Hahn’s testimony about her social limitations. As we have repeatedly held,
“it is entirely permissible to examine all of the evidence, including a claimant’s daily
activities, to assess whether testimony about the effects of his impairments was credible
or exaggerated.” Prill, 23 F.4th at 748 (quoting Alvarado, 836 F.3d at 750). Based on
Hahn’s interpersonal difficulties, the ALJ tailored the social interaction limitation of the
RFC to “brief and superficial interactions with others.” While not a dispositive
consideration, the ALJ also expressly disclaimed equating daily activities with an ability
to perform full-time work: “The undersigned is mindful of the fact that the ability to
perform daily activities is not necessarily consistent with the ability to perform full-time
No. 22-1106                                                                        Page 5

work; however, the ability to perform such daily activities does suggest that the
claimant is not as limited as she and her mother alleged.” Hahn asserts that this is a
mere self-serving statement, but the ALJ’s due consideration of Hahn’s social
limitations in light of many different factors—including her daily activities and
relationships—is manifest from the ALJ’s tailored RFC limitation finding.

                                    III. Conclusion

       In examining the ALJ’s decision we may “not reweigh the evidence, resolve
debatable evidentiary conflicts, determine credibility, or substitute our judgment for the
ALJ’s determination so long as substantial evidence supports it.” Gedatus, 994 F.3d at
900. Even if reasonable minds could disagree on whether a claimant is disabled based
on the record evidence, a reviewing court must affirm the Commissioner’s decision to
deny benefits if the decision is adequately supported. Elder v. Astrue, 529 F.3d 408, 413
(7th Cir. 2008). We acknowledge that reasonable minds can disagree about whether
Hahn’s social limitations are severe enough to preclude work. But the ALJ did not
equate Hahn’s daily activities and relationships with work ability. Rather, the ALJ
considered this evidence among several factors to find that Hahn’s social limitations,
while restrictive of the kinds of work she could perform, did not prevent her from
employment and, thus, that she was not disabled.

                                                                              AFFIRMED.